Case 3:19-cv-12945-RHC-EAS ECF No. 17 filed 04/15/20                  PageID.181   Page 1 of 18



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

TRACEY L. NICHOLS,

                       Plaintiff,
v.
                                                            Case No. 19-12945
CANTORO’S CAFE, L.L.C.,

                Defendant.
________________________________/

     OPINION AND ORDER GRANTING PLAINTIFF’S MOTION TO COMPEL AND
              EXTENDING DISCOVERY CUTOFF TO JULY 6, 2020

       Plaintiff Tracey L. Nichols sues Defendant Cantoro’s Café, L.L.C., for

discrimination and retaliation, in violation of the Americans with Disabilities Act (“ADA”)

and Michigan’s Persons with Disabilities Civil Rights Act (“PWDCRA”). (ECF No. 1.)

Plaintiff also alleges retaliation under Michigan’s Workers’ Disability Compensation Act

(“WDCA”). (Id.) The dispute arises from Plaintiff’s alleged demotion and eventual

termination as a result of a work injury to Plaintiff’s left ankle.

       Plaintiff moves to compel Defendant to answer interrogatories and to produce

records. (ECF No. 13.) Defendant responded and Plaintiff replied. (ECF Nos. 14, 15.)

The court finds a hearing unnecessary, and for the reasons provided below, the court

will grant Plaintiff’s motion. E.D. Mich. L.R. 7.1(f)(2).

                                     I. BACKGROUND

       The following facts are alleged in Plaintiff’s complaint. The court makes no overt

findings as to truth or falsity.
Case 3:19-cv-12945-RHC-EAS ECF No. 17 filed 04/15/20              PageID.182      Page 2 of 18



       Plaintiff was hired by Defendant as a “Bakery Assistant Manager.” (ECF No. 1,

PageID.2, ¶ 6.) Almost two years after obtaining the position, Plaintiff injured her left

ankle while at work on June 6, 2018. (Id., ¶ 7.) Due to the condition, Plaintiff had limited

walking ability and was forced to sit for 60% of the day. (Id., ¶ 8.)

       Plaintiff informed Defendant of her condition and limitations on June 27. (Id., ¶

10.) Plaintiff was told to not come into work for the day of June 28 and was then

demoted to “Production Worker” on June 29. (Id.) Plaintiff had asked repeatedly for an

accident form to detail her work-related injury and qualify for workers compensation and

short-term disability. (Id., PageID.3, ¶ 11.) Defendant gave Plaintiff the form on June 29,

at the same time that Defendant informed Plaintiff she was demoted. (Id.)

       Defendant provided Plaintiff a bar stool and a low-lying Adirondack chair. (Id., ¶

12.) Plaintiff protested, but no other chair was provided and Defendant told her to “go

see a chiropractor.” (Id., ¶¶ 13, 15.) Plaintiff was forced to work standing up and was

terminated after a week and a half, on July 10, 2018. (Id., ¶ 14.)

       Plaintiff filed suit in November 2019, alleging violations of the ADA, the

PWDCRA, and the WDCRA. Plaintiff served discovery requests asking for interrogatory

answers and records regarding other employees hired by Defendant, employees hired

to replace Plaintiff, Defendant’s disability accommodations, Plaintiff’s demotion and

termination, Plaintiff’s performance in comparison to peers, and roles, addresses, and

personnel records of those involved in Plaintiff’s termination. (ECF No. 13-2 (Plaintiff’s

first set of interrogatories); ECF No. 13-3 (Plaintiff’s second set of interrogatories); ECF

No. 13-4 (Plaintiff’s requests for production).) Defendant filed a skeletal response,

predicting the possibility of informal resolution (settlement), citing no law, but proffering


                                              2
Case 3:19-cv-12945-RHC-EAS ECF No. 17 filed 04/15/20            PageID.183     Page 3 of 18



that supplemental responses to Plaintiff’s discovery requests had been sent. (ECF Nos.

14-2, 14-3, 14-4.)

                                     II. STANDARD

       Federal Rule of Civil Procedure 26(b)(1) provides the standard for discoverable

information. A party “may obtain discovery regarding any nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the case,

considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources,

the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit.” Id. Discoverable

information need not itself be admissible evidence. Id.

       “The scope of discovery under the Federal Rules of Civil Procedure is

traditionally quite broad.” Lewis v. ACB Bus. Servs., 135 F.3d 389, 402 (6th Cir. 1998).

Discovery “encompass[es] any matter that bears on, or that reasonably could lead to

other matter that could bear on, any issue that is or may be in the case.” Oppenheimer

Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978). Examples of areas off limits to

discovery include those “that [are] relevant only to claims or defenses that have been

stricken, or to events that occurred before an applicable limitations period, unless the

information is otherwise relevant to issues in the case.” Lewis, 135 F.3d at 402.

                                     III. DISCUSSION

       Defendant has filed discovery responses in an attempt to supplement its original

responses. Plaintiff maintains the responses are inadequate, and the court will address

Plaintiff’s concerns in the order in which they are presented in her reply.


                                             3
Case 3:19-cv-12945-RHC-EAS ECF No. 17 filed 04/15/20               PageID.184     Page 4 of 18



                         A. Interrogatories Numbers 1, 2, and 4

       Plaintiff first requested Defendant to “identify and describe in detail all factors that

caused Defendant to terminate Plaintiff’s employment.” (ECF No. 14-2, PageID.135.)

Defendant responded generally, saying that Plaintiff had an “unsatisfactory job

performance,” “a toxic attitude,” was “disrespectful to supervisors,” “created an

environment in which other employees were scared,” and “misinformed other

employees” on company policies. (ECF No. 14-2, PageID.135.) Plaintiff requested

additionally the names of witnesses used to come to these conclusions, a description of

what witnesses observed, the dates witnesses made their observations, and other dates

Plaintiff’s behavior added support for demotion or termination. (ECF No. 14-2,

PageID.135; ECF No. 15, PageID.175.) Specifically, Plaintiff sought the names of the

“other employees” who were allegedly misinformed by Plaintiff. (ECF No. 15,

PageID.176.)

       The motivations behind Defendant’s decisions to demote and eventually

terminate Plaintiff are central to Plaintiff’s claims. E.g. Talley v. Family Dollar Stores of

Ohio, Inc., 542 F.3d 1099, 1105 (6th Cir. 2008) (quoting Mahon v. Crowell, 295 F.3d

585, 589 (6th Cir. 2002) (emphasis added) (“To establish a prima facie case of

discrimination under the ADA, a plaintiff must show (1) that she or he is an individual

with a disability, (2) who was otherwise qualified to perform a job's requirements, with or

without reasonable accommodation; and (3) who was discriminated against solely

because of the disability.”) The court finds all of Plaintiff’s requests reasonable,

proportional, and relevant to Plaintiff’s case. Fed. R. Civ. P. 26(b)(1).




                                               4
Case 3:19-cv-12945-RHC-EAS ECF No. 17 filed 04/15/20              PageID.185      Page 5 of 18



        Second, Plaintiff asked for the identity of other individuals with knowledge of the

factors that led to Plaintiff’s termination and a general statement of their knowledge.

(ECF No. 14-2, PageID.135-36.) Defendant has provided the names of two employees,

Katie Klann and Joe Bernardini, and also mentioned “other employees” may have

knowledge. (Id., PageID.136.)

        Defendant must respond fully to the question, which is relevant and not overly

burdensome. Fed. R. Civ. P. 26(b)(1). If there are other employees known to Defendant

who have knowledge regarding the grounds of Plaintiff’s termination, it must provide

them to Plaintiff. Further, Defendant must provide a general, non-exhaustive, statement

regarding their knowledge.

        Third, Plaintiff sought the same information just described, but for Plaintiff’s

demotion. (ECF No. 14-2, PageID.137.) Defendant reiterated the same general factors

used to terminate Plaintiff to explain her demotion. (Id.) Defendant also pointed Plaintiff

to Plaintiff’s employment file, the employee handbook, and “other policy documents.”

(Id.)

        More detailed responses are required. The court will order Defendant to provide

the names of witnesses who observed the conduct that justified Plaintiff’s demotion, the

names of witnesses who otherwise may have information regarding Plaintiff’s demotion,

dates of observation, dates that support was added for demotion, and a general

statement of knowledge for each witness, as Plaintiff requested.

                                B. Interrogatory Number 7

        Plaintiff requested the names and addresses of “each and every person who has

knowledge of Plaintiff’s work performance and/or behaviors while she has worked for


                                               5
Case 3:19-cv-12945-RHC-EAS ECF No. 17 filed 04/15/20               PageID.186    Page 6 of 18



Defendant.” (Id., PageID.139.) She also asked for detail of the facts each witness

observed. (Id.) Defendant has listed Katie Klann and Joe Bernardini. (Id., PageID.140.)

       The court will direct Defendant to identify any other individuals Defendant knows

may have information on Plaintiff’s performance, behavior, and quality as an employee

for Defendant. Additionally, Defendant must provide a short, generalized description of

each potential witnesses’ knowledge. Defendant need not detail extensively the

substance of each witness’s testimony, nor is it expected to produce information it does

not have. Nonetheless, a short general statement of knowledge would allow Plaintiff

evaluate the need to depose a given individual; it is information most efficiently

produced by Defendant and should not require extensive time or effort. Moreover, this

same species of information is required by the court’s scheduling order: “Witness lists

must include after each witness’s name an informative synopsis (one or two sentences)

outlining the witness’s expected testimony.” (ECF No. 11, PageID.42.)

                                C. Interrogatory Number 9

       Plaintiff requested information on explanations and warnings provided to Plaintiff

about her allegedly inadequate performance. (Id.) Specifically, Plaintiff sought the

names of those who “informed Plaintiff that her performance and/or behaviors . . . [were]

unsatisfactory,” the dates this information was communicated to Plaintiff, the “substance

of the criticism directed at Plaintiff” on those occasions, any criticism reduced to writing,

and written records documenting information provided to Plaintiff. (Id.) Defendant

provided the name of Katie Klann and two dates, but provided no written

documentation. (Id., PageID.141-42.) Defendant states additionally Klann may “testify”

as to the factors of Plaintiff’s termination already provided. (Id.)


                                               6
Case 3:19-cv-12945-RHC-EAS ECF No. 17 filed 04/15/20               PageID.187      Page 7 of 18



       What Plaintiff’s supervisors told her regarding her performance at work, and

whether those discussions related to Plaintiff’s alleged disability, is relevant to Plaintiff’s

claims. If the explanations were substantive and justified, it may undermine Plaintiff’s

argument that she was demoted and fired due to her disability. Talley, 542 F.3d at 1105.

If they were weak, poorly justified, or even overtly discriminatory, Plaintiff may have

stronger evidence to support her claim. Id.; Sullivan v. River Valley School Dist., 197

F.3d 804, 813 (6th Cir. 1999) (If an employer has “offered a legitimate,

nondiscriminatory reason for its actions, the burden . . . shift[s] back to [the employee] to

show that the reason was pretextual and that discrimination against his disability was

the real motivation for the [employers] actions.”).

       Requests for information as to what Plaintiff was told on the two dates of criticism

identified by Defendant is relevant and not disproportionate. Fed. R. Civ. P. 26(b)(1).

Defendant must answer fully and to the best of its knowledge. If, upon reasonable

inquiry, it does not have such information, it is Plaintiff’s responsibility to proceed with

whatever discovery she deems appropriate. Defendant must also provide any written

documentation of warnings or discussions made with Plaintiff regarding her

performance.

       Defendant would not be required to disclose information obtained solely through

confidential attorney-client privilege. Reed v. Baxter, 134 F.3d 351, 355-56 (6th Cir.

1998) (Attorney-client privilege applies only: “(1) Where legal advice of any kind is

sought (2) from a professional legal adviser in his capacity as such, (3) the

communications relating to that purpose, (4) made in confidence (5) by the client, (6)




                                               7
Case 3:19-cv-12945-RHC-EAS ECF No. 17 filed 04/15/20            PageID.188      Page 8 of 18



are at his instance permanently protected (7) from disclosure by himself or by the legal

adviser, (8) unless the protection is waived.”).

                              D. Interrogatory Number 10

       Plaintiff sought the identity of Defendant’s employees who were involved in the

decision to demote and terminate Plaintiff, a description of the role each employee

played, and the dates for each decision. (ECF No. 14-2, PageID.142.) Defendant

responded with the names of Katie Klann and Joe Bernardini, their position in

Defendant’s company, and the dates of Plaintiff’s demotion and termination. (Id.)

Defendant did not provide a description of the employees’ roles in the two events. (Id.,

PageID.142-43.)

       The court finds it relevant and reasonable for Defendant to provide, to the best of

its knowledge, a general description of the roles, responsibilities, and authorities Katie

Klann and Joe Bernardini had with regard to Plaintiff’s demotion and termination. For

instance, this may include a short statement on who had the final authority to make the

employment decisions and whether one of the employees had solely an advisory role.

    E. Interrogatory Number 11 and Requests for Production Numbers 6 and 9

       Plaintiff requested information regarding her pay and the potential pay she would

have received had she not been terminated. Specifically, Plaintiff requested the identity

and description of “compensation, bonuses, and fringe benefits that were awarded to

Plaintiff while in the employ of Defendant . . . [and] that she could have earned had she

continued.” (Id., PageID.143.) She also seeks description of increases of pay for

similarly situated workers, copies of documents “reflecting bonuses/commissions and/or

overtime paid to all Bakery employees [working for Defendant]” after the date of


                                             8
Case 3:19-cv-12945-RHC-EAS ECF No. 17 filed 04/15/20               PageID.189      Page 9 of 18



Plaintiff’s termination, and copies of “the bonus plan or plans and any and all other

employee benefit plans pertaining to Plaintiff” if she had continued employment. (Id.,

PageID.143-44; ECF No. 13-4, PageID.119-20, 121.) Defendant responded with

Plaintiff’s per hour pay, without specification as to whether that pay applied before or

after Plaintiff’s demotion. (ECF No. 14-2, PageID.143-44; ECF No. 13-4, PageID.119-

20, 121.)

       Records and information on Plaintiff’s compensation is vital to valuing Plaintiff’s

compensatory damages if she succeeds in her claims. Siewertsen v. Worthington

Indus., Inc., 783 Fed. App’x 563, 576 (6th Cir. 2019) (quoting Albemarle Paper Co. v.

Moody, 422 U.S. 405, 421 (1975) (“Once a finding of discrimination has been found,

back pay should be denied only for reasons which, if applied generally, would not

frustrate the central statutory purposes of eradicating discrimination throughout the

economy and making persons whole for injuries suffered through past discrimination.”).

This is all the more important where “to prevail on a claim for back pay a plaintiff must

establish the amount of back pay with reasonable certainty.” Id. (quoting Szeinbach v.

Ohio State Univ., 820 F.3d 814, 820 (6th Cir. 2016)).

       Plaintiff contends a confidentiality agreement has already been made and if it has

not, the court would find it appropriate to issue a protective order for salary and

compensation information. However, Defendant must provide all information and

records Plaintiff has identified in its requests on this issue. Plaintiff’s benefits and

income, the benefits and income of similarly situated employees and employees in

Defendant’s Bakery, and bonus and benefit plans applicable to Plaintiff if she would

have remained as Defendant’s employee are discoverable.


                                               9
Case 3:19-cv-12945-RHC-EAS ECF No. 17 filed 04/15/20                   PageID.190      Page 10 of 18



        The court sees no reason why Defendant would be forced to disclose information

 protected by attorney-client privilege or work product, and Defendant presents no law to

 substantiate an argument to that effect. Defendant does not detail a single document or

 specific information that resulted solely from confidential client communication or was

 prepared solely “in anticipation of litigation.” Reed, 134 F.3d at 355-56; In re

 Professionals Direct Ins. Co., 578 F.3d 432, 438 (6th Cir. 2009) (quoting Fed. R. Civ. P.

 26(b)(3)) (Work product “protects (1) ‘documents and tangible things’; (2) ‘prepared in

 anticipation of litigation or for trial’; (3) ‘by or for another party or its representative.’”).

 The requests are not overly burdensome considering their significant relevance. Fed. R.

 Civ. P. 26(b)(1).

         F. Interrogatory Number 13 and Request for Production Number 17

        Plaintiff sought discovery regarding Defendant’s affirmative defenses. The court

 first notes that Defendant has included forty-one purported “affirmative defenses.”

 Defendant asserted, among other things, that Plaintiff failed to state a claim upon which

 relief can be granted. (ECF No. 4, PageID.16.) No motion to dismiss has been

 presented under Federal Rule of Civil Procedure 12(b)(6) or for a judgment on the

 pleadings under Rule 12(c). Additionally, Defendant claimed that Plaintiff’s suit is barred

 by a statute of limitations. (ECF No. 4, PageID.16.) Defendant has yet to substantiate

 this in a dispositive motion.

        The court identifies these two defenses as examples of the potential to distract

 from discovery on the actual claims Plaintiff will pursue and Defendant will contest. It is

 not helpful to the parties or the court to spin their wheels addressing myriads of

 “defenses” that in truth are not, and that will not affect the outcome of the case.


                                                  10
Case 3:19-cv-12945-RHC-EAS ECF No. 17 filed 04/15/20                 PageID.191      Page 11 of 18



        Nonetheless, Plaintiff requested Defendant identify the facts and documents it

 relies on to assert its affirmative defenses. (ECF No. 14-2, PageID.145-46; ECF No. 14-

 3, PageID.161-62.) Defendant has responded listing the reasons it says Plaintiff was

 terminated as well as pointing to Defendant’s employee handbook, Plaintiff’s personnel

 file, and “other relevant documents.” (ECF No. 14-2, PageID.145-46; ECF No. 14-3,

 PageID.161-62.)

        Any and all documentation or records relevant to Defendant’s affirmative

 defenses must be produced. They concern “a party’s . . . defense[s]” and are not overly

 burdensome. Fed. R. Civ. P. 26(b)(1). Defendant must also provide a short factual

 statement on the basis of each affirmative defense or withdraw it. The court

 recommends the latter if Defendant does not seek to use them to challenge the

 sufficiency of Plaintiff’s pleadings. Affirmative Defense, Black’s Law Dictionary (11th ed.

 2019) (“A defendant's assertion of facts and arguments that, if true, will defeat the

 plaintiff's . . . claim, even if all the allegations in the complaint are true.”); see also Fed.

 R. Civ. P. 15(a)(2) (Amendments to Pleadings Before Trial: “[A] party may amend its

 pleading [with] . . . the court's leave. The court should freely give leave when justice so

 requires.”).

     G. Interrogatories Numbers 14, 15, 16, and 17 and Requests for Production
                      Numbers 2, 3, 4, 5, 12, 14, 20, 21, 22, and 23

        Plaintiff sought discovery on similarly situated employees working for Defendant.

 First, she requested the name and date of hire for all employees managed by Katie

 Klann since January 1, 2016; their job title, pay grade, departments, locations, and

 performance reviews while managed by Katie Klann; identification and description of

 any requests for accommodation, the date of any request, Defendant’s response, and

                                                11
Case 3:19-cv-12945-RHC-EAS ECF No. 17 filed 04/15/20             PageID.192     Page 12 of 18



 the duration of accommodation; identification and description of medical care sought

 from an on-the-job injury and whether an employee completed an accident form; and

 any change in job status, the date of any change, and the job title, pay grade, and

 placement location of the employee after the change. (ECF No. 14-2, PageID.146-47.)

 Defendant refused to provide this information. (Id.)

        This topic is directly relevant to the determination of whether Plaintiff was

 subjected to discrimination. If similarly situated employees were apparently treated

 more favorably, that could be proof of discriminatory intent. Hopkins v. Elec. Data Sys.

 Corp., 196 F.3d 655, 660 (6th Cir. 1999) (For ADA claims, a prima facie case

 discrimination may be supported “by showing that similarly situated non-protected

 employees were treated more favorably.”). Subject to reasonable privacy

 considerations, addressed by Plaintiff’s confidentiality agreement or a court protective

 order, all the information Plaintiff sought is discoverable and is not disproportionate.

 Fed. R. Civ. P. 26(b)(1).

        Second, Defendant did not provide discovery in response to Plaintiff’s requests

 for: information and records on “any interactive process that Defendant allegedly

 engaged in pursuant to its duties under the ADA” for employees managed by Katie

 Klann since January 1, 2016; the personnel file, as well as notes, documents,

 memoranda, and writings on performance, ranking, and behaviors for employees

 managed by Katie Klann since January 1, 2016; the identity and details of positive or

 negative personnel actions for any employee of Defendant that Defendant will utilize to

 prove non-discriminatory intent; personnel records and any written documentation

 regarding qualifications of Plaintiff’s replacements; records on “individuals considered,


                                              12
Case 3:19-cv-12945-RHC-EAS ECF No. 17 filed 04/15/20               PageID.193      Page 13 of 18



 the criteria established, and the means by which Plaintiff’s replacement(s) was (were)

 chosen;” documentation on Plaintiff’s performance ranking compared to other

 employees; “[c]opies of any . . . warning notices, probationary memoranda and/or

 discipline” for employees managed by Katie Klann since January 1, 2016; records on

 accommodation requests and management responses for employees managed by

 Katie Klann since January 1, 2016; documentation on the involvement of government

 agencies tasked with enforcing anti-discrimination laws regarding “any decision maker

 involved in any decision materially affecting Plaintiff’s employment;” and records

 compiled after January 1, 2016 concerning Defendant’s actions in response to

 employees at Plaintiff’s store location completing accident forms and requesting medical

 treatment after an on-the-job injury. (ECF No. 14-2, PageID.147-49; ECF No. 14-3,

 PageID.154-56, 159-60, 163-66.)

        The court will order Defendant to respond to all these discovery requests. The

 information sought is relevant to Plaintiff’s discrimination claim, including Plaintiff’s

 burden to prove discriminatory intent, and is not overly burdensome. Reed, 134 F.3d at

 355-56; Hopkins, 196 F.3d 655, 660; Fed. R. Civ. P. 26(b)(1). No documents covered

 by attorney-client privilege or the work-product doctrine should be affected; privacy will

 be protected with stipulations or a court protective order.

                     H. Requests for Production Numbers 11 and 16

        Lastly, Plaintiff sought records on two “decisionmakers” identified by Defendant,

 Katie Klann and Joe Bernardini. First, Plaintiff requested all documents “that describe

 Defendant’s training procedures for managers in the anti-discrimination laws and

 Defendant’s policies against discrimination.” (ECF No. 14-3, PageID.158.) Defendant


                                               13
Case 3:19-cv-12945-RHC-EAS ECF No. 17 filed 04/15/20                PageID.194      Page 14 of 18



 does not contest this request and has produced its employee handbook. The court

 understands this to be the extent of all documents Defendant has in its possession, lest

 Defendant risk sanctions for providing a false statement or concealing evidence. No

 order on this topic is needed.

        Second, Plaintiff requested the personnel records of each of Defendant’s

 employees involved in the decision to demote and to terminate Plaintiff. (Id.,

 PageID.161.) Defendant refused to provide such records and the court will order

 Defendant to do so. Information on the behavior and actions of Plaintiff’s supervisors

 and those who (allegedly) took adverse employment actions against Plaintiff could shed

 light on their intent in demoting and terminating Plaintiff. If the records illustrate that

 Defendant’s employees were documented to have treated similarly situated employees

 better than Plaintiff, and were shown to lack training or expertise in anti-discrimination

 policies, the information would be relevant to Plaintiff’s discrimination claims. Reed, 134

 F.3d at 355-56; Hopkins, 196 F.3d 655, 660; Fed. R. Civ. P. 26(b)(1). To the extent a

 court order is necessary to protect the privacy interests of other employees, the court

 will issue a protective order upon the parties’ request.

                                         I. Sanctions

        If a motion to compel brought under Federal Rule of Civil Procedure 37(a) is

 granted, the court “must” order attorney fees. However, if “the opposing party’s

 nondisclosure, response, or objection was substantially justified,” or if “other

 circumstances make an award of expenses unjust,” the court cannot order payment.

 Fed. R. Civ. P. 37(a)(5).




                                               14
Case 3:19-cv-12945-RHC-EAS ECF No. 17 filed 04/15/20              PageID.195        Page 15 of 18



        The Sixth Circuit has developed a four-factor test when assessing whether

 sanctions under Rule 37 are appropriate:

        The first factor is whether the party's failure to cooperate in discovery is

        due to willfulness, bad faith, or fault; the second factor is whether the

        adversary was prejudiced by the party's failure to cooperate in discovery;

        the third factor is whether the party was warned that failure to cooperate

        could lead to the sanction; and the fourth factor in regard to a dismissal is

        whether less drastic sanctions were first imposed or considered.

 Doe v. Lexington-Fayette Urban Co. Gov., 407 F.3d 755, 766 (6th Cir. 2005) (quoting

 Freeland v. Amigo, 103 F.3d 1271, 1277 (6th Cir. 1997)).

        Here, the court has granted Plaintiff’s motion to compel. The information Plaintiff

 sought is certainly relevant to her claim. Without basic discovery into Plaintiff’s

 treatment working for Defendant, the reasoning that went into her demotion and firing,

 the policies and practices of Defendant utilized with regard to disabilities, and the

 experiences of other employees similarly situated to Plaintiff, it is hard to see how

 Plaintiff can investigate, depose witnesses, and build a case of discrimination.

 Defendant provided no legal analysis to support its earlier assertion that Plaintiff’s

 requests were irrelevant and too burdensome. Arguments for attorney-client privilege

 and work product are unsubstantiated and borderline frivolous. Privacy concerns should

 be solved by Plaintiff’s privacy stipulation or a court order.

        The court could find that Defendant acted with “fault,” and given a discovery

 cutoff of May 1, 2020, the court could find that Plaintiff was prejudiced by Defendant’s

 refusal to cooperate. Lexington-Fayette Urban Co. Gov., 407 F.3d at 766.


                                               15
Case 3:19-cv-12945-RHC-EAS ECF No. 17 filed 04/15/20             PageID.196     Page 16 of 18



        Nonetheless, the court has not provided a warning to Defendant. Id. It will do so

 now. If Defendant persists with its current behavior, providing boilerplate responses to

 basic and highly relevant discovery requests, the court will consider sanctions, including

 attorney fees. The court expects Defendant will fully comply with this order and provide

 the requested responses and records.

        A second reason supporting the award of no sanctions is the absence of any

 apparent attempt by Plaintiff to seek concurrence before filing this motion, as required

 by Local Rule 7.1(a). E.D. Mich. L.R. 7.1(a)(1) (emphasis added) (“The movant must

 ascertain whether the contemplated motion . . . will be opposed,” and “[i]f concurrence is

 not obtained, the motion . . . must state [so]”). This court expects that the moving party

 will have provided to the non-moving party an explanation of the facts and law at issue

 and provided a clear opportunity for the non-moving party to realize that it needed to

 cure the deficit, provide the materials sought, or do whatever the situation called for.

 Plaintiff claims to have mailed a letter requesting discovery on February 26, 2020,

 twenty days before filing her motion. (ECF No. 13, PageID.61, ¶ 3.) There is no

 evidence Plaintiff notified Defendant of her intent to file a motion to compel or attempted

 to obtain a concurrence before filing the motion.

                                  J. Discovery Deadline

        Recent events relating to the Coronavirus Disease (COVID-19) outbreak have

 affected the timeline of discovery. On March 13, 2020, the Eastern District of Michigan

 issued an administrative order postponing in-court appearances before any District

 Judge or Magistrate Judge. United States District Court Eastern District of Michigan,

 Administrative Order 20-AO-021 (2020). The outbreak and spread of COVID-19


                                             16
Case 3:19-cv-12945-RHC-EAS ECF No. 17 filed 04/15/20             PageID.197     Page 17 of 18



 resulted in a declaration of emergency from both the federal government and the State

 of Michigan. Given the substantial travel restrictions around the country and guidelines

 issued by the Centers for Disease Control and Prevention regarding social distancing,

 the court finds it necessary to postpone the court’s original discovery cutoff. Centers for

 Disease Control and Prevention, Social Distancing, Quarantine, and Isolation (last

 visited April 10, 2020), https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-

 sick/social-distancing.html. (ECF No. 11 (Scheduling Order).)

         Discovery is currently due by May 1, 2020. (ECF No. 11, PageID.41.) To allow

 Plaintiff adequate time to obtain interrogatory answers and records from Defendant and

 with consideration of substantial limitations imposed on both parties as a result of the

 COVID-19 outbreak, the discovery cutoff will be extended to June 30, 2020.

                                     IV. CONCLUSION

         Despite supplementing its original discovery responses, Defendant’s responses

 remain inadequate. The court will grant Plaintiff’s motion to compel. Although Defendant

 is not expected to provide information it does not have, Defendant must answer fully

 Plaintiff’s interrogatories and produce records Plaintiff has requested. Failure to do so

 may result in sanctions. Accordingly,

         IT IS ORDERED that Plaintiff’s “Motion to Compel Discovery” (ECF No. 13) is

 GRANTED.

         IT IS FURTHER ORDERED that the discovery cutoff is EXTENDED to July 6,

 2020.

                                                  s/Robert H. Cleland                          /
                                                  ROBERT H. CLELAND
                                                  UNITED STATES DISTRICT JUDGE
 Dated: April 15, 2020

                                             17
Case 3:19-cv-12945-RHC-EAS ECF No. 17 filed 04/15/20                         PageID.198     Page 18 of 18



 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, April 15, 2020, by electronic and/or ordinary mail.

                                                             s/Lisa Wagner                            /
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522
 S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\19-12945.NICHOLS.MotiontoCompel.RMK.RHC.4.docx




                                                      18
